Exhibit 10.2

 

EXECUTION VERSION

 

 

GUARANTY AND SECURITY AGREEMENT

 

dated as of June 24, 2016

 

made by

 

TESSCO TECHNOLOGIES INCORPORATED,

as Parent

 

and

 

THE OTHER GRANTORS FROM TIME TO TIME PARTY HERETO

 

in favor of

 

SUNTRUST BANK
as Administrative Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

1

 

 

 

Section 1.1

Definitions

1

 

 

 

Section 1.2

Other Definitional Provisions; References

2

 

 

 

ARTICLE II GUARANTEE

3

 

 

 

Section 2.1

Guarantee

3

 

 

 

Section 2.2

Payments

5

 

 

 

ARTICLE III GRANT OF SECURITY INTEREST

5

 

 

 

Section 3.1

Grant of Security Interest

5

 

 

 

Section 3.2

Grantors Remain Liable under Accounts, Chattel Paper, and Payment Intangibles

6

 

 

 

ARTICLE IV ACKNOWLEDGMENTS, WAIVERS, AND CONSENTS

6

 

 

 

Section 4.1

Acknowledgments, Waivers, and Consents

6

 

 

 

Section 4.2

No Subrogation, Contribution or Reimbursement

9

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

9

 

 

 

Section 5.1

Confirmation of Representations in Credit Agreement

9

 

 

 

Section 5.2

Benefit to the Guarantors

9

 

 

 

Section 5.3

First Priority Liens

10

 

 

 

Section 5.4

Legal Name, Organizational Status, Chief Executive Office

10

 

 

 

Section 5.5

Prior Names, Prior Chief Executive Offices

10

 

 

 

Section 5.6

Goods

10

 

 

 

Section 5.7

Chattel Paper

10

 

 

 

Section 5.8

Accuracy of Information; Accounts

10

 

 

 

ARTICLE VI COVENANTS

11

 

 

 

Section 6.1

Covenants in Credit Agreement

11

 

 

 

Section 6.2

Maintenance of Perfected Security Interest; Further Documentation

11

 

 

 

Section 6.3

Maintenance of Records

12

 

 

 

Section 6.4

Right of Inspection

12

 

 

 

Section 6.5

Further Identification of Collateral

12

 

 

 

Section 6.6

Changes in Names, Locations

12

 

 

 

Section 6.7

Compliance with Contractual Obligations

13

 

 

 

Section 6.8

Limitations on Dispositions of Collateral

13

 

 

 

Section 6.9

[Reserved]

13

 

 

 

Section 6.10

Limitations on Modifications, Waivers, Extensions of Agreements Giving Rise to
Accounts

13

 

i

--------------------------------------------------------------------------------


 

Section 6.11

Analysis of Accounts

13

 

 

 

Section 6.12

Instruments and Tangible Chattel Paper

13

 

 

 

ARTICLE VII REMEDIAL PROVISIONS

13

 

 

 

Section 7.1

[Reserved]

13

 

 

 

Section 7.2

Collections on Accounts

13

 

 

 

Section 7.3

Proceeds

14

 

 

 

Section 7.4

UCC and Other Remedies

14

 

 

 

Section 7.5

[Reserved]

15

 

 

 

Section 7.6

Waiver; Deficiency

15

 

 

 

Section 7.7

Non-Judicial Enforcement

15

 

 

 

ARTICLE VIII THE ADMINISTRATIVE AGENT

16

 

 

 

Section 8.1

The Administrative Agent’s Appointment as Attorney-in-Fact

16

 

 

 

Section 8.2

Duty of the Administrative Agent

17

 

 

 

Section 8.3

Filing of Financing Statements

18

 

 

 

Section 8.4

Authority of the Administrative Agent

18

 

 

 

ARTICLE IX SUBORDINATION OF INDEBTEDNESS

18

 

 

 

Section 9.1

Subordination of All Guarantor Claims

18

 

 

 

Section 9.2

Claims in Bankruptcy

18

 

 

 

Section 9.3

Payments Held in Trust

19

 

 

 

Section 9.4

Liens Subordinate

19

 

 

 

Section 9.5

Notation of Records

19

 

 

 

ARTICLE X MISCELLANEOUS

19

 

 

 

Section 10.1

Waiver

19

 

 

 

Section 10.2

Notices

20

 

 

 

Section 10.3

Payment of Expenses, Indemnities

20

 

 

 

Section 10.4

Amendments in Writing

20

 

 

 

Section 10.5

Successors and Assigns

20

 

 

 

Section 10.6

Severability

21

 

 

 

Section 10.7

Counterparts

21

 

 

 

Section 10.8

Survival

21

 

 

 

Section 10.9

Captions

21

 

 

 

Section 10.10

No Oral Agreements

21

 

 

 

Section 10.11

Governing Law; Submission to Jurisdiction

21

 

 

 

Section 10.12

WAIVER OF JURY TRIAL

22

 

 

 

Section 10.13

Acknowledgments

22

 

ii

--------------------------------------------------------------------------------


 

Section 10.14

Additional Grantors

23

 

 

 

Section 10.15

Set-Off

23

 

 

 

Section 10.16

Releases

23

 

 

 

Section 10.17

Reinstatement

24

 

 

 

Section 10.18

Acceptance

25

 

 

 

ARTICLE XI KEEPWELL

25

 

iii

--------------------------------------------------------------------------------


 

Schedules

 

Schedule 1

 

-

 

[Reserved.]

Schedule 2

 

-

 

[Reserved.]

Schedule 3

 

-

 

Filings and Other Actions Required to Perfect Security Interests

Schedule 4

 

-

 

Legal Name, Organizational Status, Chief Executive Office

Schedule 5

 

-

 

Prior Names and Prior Chief Executive Offices

Schedule 6

 

-

 

[Reserved.]

Schedule 7

 

-

 

[Reserved.]

Schedule 8

 

-

 

[Reserved.]

Annexes

 

 

 

 

Annex I

 

-

 

Form of Assumption Agreement

 

iv

--------------------------------------------------------------------------------


 

GUARANTY AND SECURITY AGREEMENT

 

THIS GUARANTY AND SECURITY AGREEMENT, dated as of June 24, 2016, is made by
TESSCO TECHNOLOGIES INCORPORATED, a Delaware corporation (the “Parent”), and
certain Subsidiaries of the Parent identified on the signature pages hereto as
“Guarantors” (together with the Parent and any other Subsidiary of the Parent
that becomes a party hereto from time to time after the date hereof, each, a
“Grantor,” and, collectively, the “Grantors”), in favor of SUNTRUST BANK, as
administrative agent (in such capacity, together with its successors and
assigns, the “Administrative Agent”) for the Secured Parties (as defined below).

 

WHEREAS, the Parent is party to that certain Credit Agreement, dated as of the
date hereof, among the Parent, the Subsidiaries of Parent party thereto as
“Borrowers,” the Lenders from time to time parties thereto, the Issuing Bank,
and the Administrative Agent, providing for a revolving credit facility (as the
same may be amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”); and

 

WHEREAS, it is a condition precedent to the obligations of the Lenders, the
Issuing Bank, and the Administrative Agent under the Loan Documents that the
Grantors are required to enter into this Agreement, pursuant to which the
Grantors (other than the Borrowers) shall guaranty all Obligations of the
Borrowers, and the Grantors (including the Borrowers) shall grant Liens on their
personal property as described herein to the Administrative Agent, on behalf of
the Secured Parties, to secure their respective Obligations;

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Lenders, and the Issuing Bank to enter into the Credit
Agreement and to induce the Lenders and the Issuing Bank to make their
respective extensions of credit to the Borrowers thereunder, each Grantor hereby
agrees with the Administrative Agent, for the ratable benefit of the Secured
Parties, as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1                                   Definitions. Each term defined
above shall have the meaning set forth above for all purposes of this
Agreement.  Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings assigned to such terms in the
Credit Agreement, and the terms “Account Debtor,” “Accounts,” “Chattel Paper,”
“Commercial Tort Claims,” “Deposit Accounts,” “Documents,” “Electronic Chattel
Paper,” “Equipment,” “Fixtures,” “General Intangibles,” “Goods,” “Instruments,”
“Inventory,” “Investment Property,” “Letter-of-Credit Rights,” “Payment
Intangibles,” “Proceeds,” “Supporting Obligations,” and “Tangible Chattel Paper”
shall have the meanings assigned to such terms in the UCC as in effect on the
date hereof:

 

(b)                                 The following terms shall have the following
meanings:

 

“Agreement” shall mean this Guaranty and Security Agreement, as amended,
restated, supplemented, or otherwise modified from time to time.

 

“Collateral” shall have the meaning set forth in Section 3.1.

 

“Excluded Property” shall mean (a) any non-material lease, license, contract or
agreement to which any Grantor is a party, and any of its rights or interests
thereunder, if and to the extent that a security interest therein is prohibited
by or in violation of (x) any applicable law, or (y) a term,

 

--------------------------------------------------------------------------------


 

provision or condition of any such lease, license, contract or agreement (unless
in each case, such applicable law, term, provision or condition would be
rendered ineffective with respect to the creation of such security interest
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law or principles of equity) and (b) property owned by any Grantor that is
subject to a purchase money Lien or a Capitalize Lease Obligation permitted
under the Credit Agreement if the contractual obligation pursuant to which such
Lien is granted (or in the document providing for such Capitalize Lease
Obligation) prohibits or requires the consent of any Person other than a Grantor
which has not been obtained as a condition to the creation of any other Lien on
such equipment (unless in each case, such applicable law, term, provision or
condition would be rendered ineffective with respect to the creation of such
security interest pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC
(or any successor provision or provisions) of any relevant jurisdiction or any
other applicable law or principles of equity), provided, however, that the
foregoing shall cease to be treated as “Excluded Property” (and shall constitute
Collateral) immediately at such time as the contractual or legal prohibition
shall no longer be applicable and to the extent severable, such security
interest shall attach immediately to any portion of such lease, license,
contract or agreement not subject to the prohibitions specified in (a)(x) or
(y) or (b) above, provided, further that Excluded Property shall not include any
proceeds of any such lease, license, contract or agreement.

 

“Guaranteed Obligations” shall have the meaning set forth in Section 2.1(a).

 

“Guarantors” shall mean, collectively, each Grantor other than the Borrowers.

 

“Intellectual Property” means all copyright licenses, copyrights, patent
licenses, patents, trademark licenses, and trademarks of each Grantor.

 

“Monetary Obligation” shall mean a monetary obligation secured by Goods or owed
under a lease of Goods and includes a monetary obligation with respect to
software used in Goods.

 

“Note” shall mean an instrument that evidences a promise to pay a Monetary
Obligation and any other instrument within the description of “promissory note”
as defined in Article 9 of the UCC.

 

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another Person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Secured Obligations” shall have the meaning set forth in Section 3.1.

 

“Secured Parties” shall mean the Administrative Agent, the Lenders, the Issuing
Bank, the Lender-Related Hedge Providers, and the Bank Product Providers.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York.

 

Section 1.2                                   Other Definitional Provisions;
References.  The definition of terms herein shall apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include,” “includes,” and “including” shall be deemed to be followed
by the phrase “without limitation.”  The word “will” shall be construed to have
the same meaning and effect as the word “shall.”  Unless the context

 

2

--------------------------------------------------------------------------------


 

requires otherwise (a) any definition of or reference to any agreement,
instrument, or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented, or otherwise modified (subject to any restrictions on such
amendments, supplements, or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits, Schedules and Annexes shall, unless otherwise stated, be
construed to refer to Articles and Sections of, and Exhibits, Schedules, and
Annexes to, this Agreement, and (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, accounts, and
contract rights.  Where the context requires, terms relating to the Collateral
or any part thereof, when used in relation to a Grantor, shall refer to such
Grantor’s Collateral or the relevant part thereof.

 

ARTICLE II

 

GUARANTEE

 

Section 2.1                                   Guarantee.

 

(a)                                 Each Guarantor unconditionally guarantees,
jointly with the other Guarantors and severally, as a primary obligor and not
merely as a surety, (i) the due and punctual payment of all Obligations of the
Borrowers and the other Loan Parties including, without limitation, (A) the
principal of and premium, if any, and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (B) each payment required to be made
by any Borrower under the Credit Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement or
disbursements, interest thereon and obligations to provide cash collateral, and
(C) all other monetary obligations, including fees, costs, expenses, and
indemnities, whether primary, secondary, direct, contingent, fixed, or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership, or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of the Loan Parties to the
Administrative Agent, the Lenders and the Issuing Bank under the Credit
Agreement and the other Loan Documents; (ii) the due and punctual performance of
all covenants, agreements, obligations, and liabilities of the Loan Parties
under or pursuant to the Credit Agreement and the other Loan Documents;
(iii) the due and punctual payment of all Bank Product Obligations; and (iv) the
due and punctual payment and performance of all Hedging Obligations that
constitute Obligations with respect to such Guarantor (all the monetary and
other obligations referred to in the preceding clauses (i) through (iv) being
collectively called the “Guaranteed Obligations”).  Each Guarantor further
agrees that the Guaranteed Obligations may be extended or renewed, in whole or
in part, without notice to or further assent from such Guarantor, and that such
Guarantor will remain bound upon its guarantee notwithstanding any extension or
renewal of any Guaranteed Obligations.

 

(b)                                 Each Guarantor further agrees that its
guarantee constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Administrative Agent
or any Secured Party to any of the security held for payment of the Guaranteed
Obligations or to any balance of any deposit account or credit on the books of
the Administrative Agent or any Secured Party in favor of the Parent or any
other Guarantor.

 

3

--------------------------------------------------------------------------------


 

(c)                                  It is the intent of each Guarantor and the
Administrative Agent that the maximum obligations of the Guarantors hereunder
shall be, but not in excess of:

 

(i)                                     in a case or proceeding commenced by or
against any Guarantor under the provisions of Title 11 of the United States
Code, 11 U.S.C. §§101 et seq., as amended and in effect from time to time (the
“Bankruptcy Code”), on or within one year from the date on which any of the
Guaranteed Obligations are incurred, the maximum amount which would not
otherwise cause the Guaranteed Obligations (or any other obligations of such
Guarantor owed to the Administrative Agent or the Secured Parties) to be
avoidable or unenforceable against such Guarantor under (i) Section 548 of the
Bankruptcy Code or (ii) any state fraudulent transfer or fraudulent conveyance
act or statute applied in any such case or proceeding by virtue of Section 544
of the Bankruptcy Code; or

 

(ii)                                  in a case or proceeding commenced by or
against any Guarantor under the Bankruptcy Code after one year from the date on
which any of the Guaranteed Obligations are incurred, the maximum amount which
would not otherwise cause the Guaranteed Obligations (or any other obligations
of such Guarantor to the Administrative Agent or the Secured Parties) to be
avoidable or unenforceable against such Guarantor under any state fraudulent
transfer or fraudulent conveyance act or statute applied in any such case or
proceeding by virtue of Section 544 of the Bankruptcy Code; or

 

(iii)                               in a case or proceeding commenced by or
against any Guarantor under any law, statute, or regulation other than the
Bankruptcy Code (including, without limitation, any other bankruptcy,
reorganization, arrangement, moratorium, readjustment of debt, dissolution,
liquidation, or similar debtor relief laws), the maximum amount which would not
otherwise cause the Guaranteed Obligations (or any other obligations of such
Guarantor to the Administrative Agent or the Secured Parties) to be avoidable or
unenforceable against such Guarantor under such law, statute or regulation,
including, without limitation, any state fraudulent transfer or fraudulent
conveyance act or statute applied in any such case or proceeding.

 

(d)                                 The substantive laws under which the
possible avoidance or unenforceability of the Guaranteed Obligations (or any
other obligations of such Guarantor to the Administrative Agent or the Secured
Parties) as may be determined in any case or proceeding shall hereinafter be
referred to as the “Avoidance Provisions.”  To the extent set forth in
subsections (c)(i), (c)(ii), and (c)(iii) of this Section, but only to the
extent that the Guaranteed Obligations would otherwise be subject to avoidance
or found unenforceable under the Avoidance Provisions, if any Guarantor is not
deemed to have received valuable consideration, fair value or reasonably
equivalent value for the Guaranteed Obligations, or if the Guaranteed
Obligations would render such Guarantor insolvent, or leave such Guarantor with
an unreasonably small capital to conduct its business, or cause such Guarantor
to have incurred debts (or to have intended to have incurred debts) beyond its
ability to pay such debts as they mature, in each case as of the time any of the
Guaranteed Obligations are deemed to have been incurred under the Avoidance
Provisions and after giving effect to the contribution by such Guarantor, the
maximum Guaranteed Obligations for which such Guarantor shall be liable
hereunder shall be reduced to that amount which, after giving effect thereto,
would not cause the Guaranteed Obligations (or any other obligations of such
Guarantor to the Administrative Agent or the Secured Parties), as so reduced, to
be subject to avoidance or unenforceability under the Avoidance Provisions.

 

(e)                                  This Section is intended solely to preserve
the rights of the Administrative Agent and the Secured Parties hereunder to the
maximum extent that would not cause the Guaranteed Obligations of such Guarantor
to be subject to avoidance or unenforceability under the Avoidance Provisions,
and none of any Grantor nor any other Person shall have any right or claim under
this Section as against the Administrative Agent or any Secured Party that would
not otherwise be available to such Person under the Avoidance Provisions.

 

4

--------------------------------------------------------------------------------


 

(f)                                   Each Guarantor agrees that if the maturity
of any of the Guaranteed Obligations is accelerated by bankruptcy or otherwise,
such maturity shall also be deemed accelerated for the purpose of this guarantee
without demand or notice to such Guarantor.  The guarantee contained in this
Article shall remain in full force and effect until all Guaranteed Obligations
are irrevocably satisfied in full and all Commitments have been irrevocably
terminated, notwithstanding that, from time to time during the term of the
Credit Agreement, no Obligations may be outstanding.

 

Section 2.2                                   Payments.  Each Guarantor hereby
agrees and guarantees that payments hereunder will be paid to the Administrative
Agent without set-off or counterclaim in U.S. dollars at the office of the
Administrative Agent specified pursuant to the Credit Agreement.

 

ARTICLE III

 

GRANT OF SECURITY INTEREST

 

Section 3.1                                   Grant of Security Interest.  Each
Grantor grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest in all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest and
whether now existing or hereafter coming into existence (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration, or
otherwise) of the Obligations (collectively, the “Secured Obligations”):

 

(a)                                 all Inventory, together with Grantors’
interest in all Goods (including returned Goods), the sale of which gave rise to
any Account;

 

(b)                                 all Documents relating to the warehousing or
shipment of Goods which are or will be Inventory of a Grantor, together with any
and all rights of stoppage in-transit, redirection, and replevin in respect of
such Goods;

 

(c)                                  all Accounts;

 

(d)                                 all Chattel Paper relating to or evidencing
any Grantor’s sale of any Inventory;

 

(e)                                  all General Intangibles relating to any
Accounts or any Inventory, including all contracts related to the sale or
purchase of Inventory by a Grantor and other agreements, or arrangements of
whatever character from time to time supporting or securing payment of any of
the foregoing;

 

(f)                                   all Instruments arising from the sale or
other disposition of any Account or Inventory or any settlement of any Account;

 

(g)                                  all Deposit Accounts;

 

(h)                                 Letter-of-Credit Rights relating to or
supporting the sale of Inventory or the collection of any Account;

 

(i)                                     all books and records and other
information (including computer programs, files, tapes, discs, punch cards, data
processing software, and related property and rights) to the extent evidencing
or relating to any of the foregoing;

 

5

--------------------------------------------------------------------------------


 

(j)                                    all rights to payment for money or funds
arising out of the use of a credit or charge card or information contained on or
for use with the card; and

 

(k)                                 to the extent not otherwise included above,
substitutions, replacements, accessions, products, and other Proceeds
(including, without limitation, insurance proceeds, income, payments, claims,
damages, and proceeds of suit) of any or all of the foregoing and all collateral
security, guarantees, and other Supporting Obligations given with respect to any
of the foregoing.

 

Any of the foregoing to the contrary notwithstanding, Collateral shall not
include Excluded Property.

 

Section 3.2                                   Grantors Remain Liable under
Accounts, Chattel Paper, and Payment Intangibles.                  Anything
herein to the contrary notwithstanding, each Grantor shall remain liable under
each of the Accounts, Chattel Paper, and Payment Intangibles to observe and
perform all of the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise to
each such Account, Chattel Paper, or Payment Intangible.  Neither the
Administrative Agent nor any other Secured Party shall have any obligation or
liability under any Account, Chattel Paper, or Payment Intangible (or any
agreement giving rise thereto) by reason of or arising out of this Agreement or
the receipt by the Administrative Agent or any such other Secured Party of any
payment relating to such Account, Chattel Paper, or Payment Intangible pursuant
hereto, nor shall the Administrative Agent or any other Secured Party be
obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any Account, Chattel Paper, or Payment Intangible (or any
agreement giving rise thereto) to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party under any Account, Chattel Paper, or
Payment Intangible (or any agreement giving rise thereto), to present or file
any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.

 

ARTICLE IV

 

ACKNOWLEDGMENTS, WAIVERS, AND CONSENTS

 

Section 4.1                                   Acknowledgments, Waivers, and
Consents. (a) Each Guarantor acknowledges and agrees that the obligations
undertaken by it under this Agreement involve the guarantee of, and each Grantor
acknowledges and agrees that the obligations undertaken by it under this
Agreement involve the provision of collateral security for, Obligations of
Persons other than such Grantor and that such Grantor’s guarantee and provision
of collateral security for the Secured Obligations are absolute, irrevocable,
and unconditional under any and all circumstances.  In full recognition and
furtherance of the foregoing, each Grantor understands and agrees, to the
fullest extent permitted under applicable law and except as may otherwise be
expressly and specifically provided in the Loan Documents, that each Grantor
shall remain obligated hereunder (including, without limitation, with respect to
each Guarantor the guarantee made by it herein and, with respect to each
Grantor, the collateral security provided by such Grantor herein), and the
enforceability and effectiveness of this Agreement and the liability of such
Grantor, and the rights, remedies, powers, and privileges of the Administrative
Agent and the other Secured Parties under this Agreement and the other Loan
Documents, shall not be affected, limited, reduced, discharged, or terminated in
any way:

 

(i)                               notwithstanding that, without any reservation
of rights against any Grantor and without notice to or further assent by any
Grantor, (A) any demand for payment of any of the Secured Obligations made by
the Administrative Agent or any other Secured Party may be rescinded by the
Administrative Agent or such other Secured Party and any of the Secured
Obligations continued; (B)

 

6

--------------------------------------------------------------------------------


 

the Secured Obligations, the liability of any other Person upon or for any part
thereof or any collateral security or guarantee therefor or right of offset with
respect thereto may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered, or
released by, or any indulgence or forbearance in respect thereof granted by, the
Administrative Agent or any other Secured Party; (C) the Credit Agreement, the
other Loan Documents and all other documents executed and delivered in
connection therewith or in connection with Hedging Obligations and Bank Product
Obligations included as Obligations may be amended, modified, supplemented, or
terminated, in whole or in part, as the Administrative Agent (or the Required
Lenders, all Lenders, or the other parties thereto, as the case may be) may deem
advisable from time to time; (D) the Parent, any Guarantor, or any other Person
may from time to time accept or enter into new or additional agreements,
security documents, guarantees, or other instruments in addition to, in exchange
for or relative to any Loan Document, all or any part of the Secured Obligations
or any Collateral now or in the future serving as security for the Secured
Obligations; (E) any collateral security, guarantee, or right of offset at any
time held by the Administrative Agent or any other Secured Party for the payment
of the Secured Obligations may be sold, exchanged, waived, surrendered, or
released; and (F) any other event shall occur which constitutes a defense or
release of sureties generally (other than a defense of payment or performance);
and

 

(ii)                            regardless of, and each Grantor hereby expressly
waives to the fullest extent permitted by law any defense now or in the future
arising by reason of, (A) the illegality, invalidity, or unenforceability of the
Credit Agreement, any other Loan Document, any of the Secured Obligations or any
other collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
other Secured Party; (B) any defense, set-off, or counterclaim (other than a
defense of payment or performance) which may at any time be available to or be
asserted by any Grantor or any other Person against the Administrative Agent or
any other Secured Party; (C) the insolvency, bankruptcy arrangement,
reorganization, adjustment, composition, liquidation, disability, dissolution,
or lack of power of any Grantor or any other Person at any time liable for the
payment of all or part of the Secured Obligations or the failure of the
Administrative Agent or any other Secured Party to file or enforce a claim in
bankruptcy or other proceeding with respect to any Person, or any sale, lease,
or transfer of any or all of the assets of any Grantor, or any changes in the
shareholders of any Grantor; (D) the fact that any Collateral or Lien
contemplated or intended to be given, created, or granted as security for the
repayment of the Secured Obligations shall not be properly perfected or created,
or shall prove to be unenforceable or subordinate to any other Lien, it being
recognized and agreed by each Grantor that it is not entering into this
Agreement in reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectability, or value of any of the Collateral for the
Secured Obligations; (E) any failure of the Administrative Agent or any other
Secured Party to marshal assets in favor of any Grantor or any other Person, to
exhaust any collateral for all or any part of the Secured Obligations, to pursue
or exhaust any right, remedy, power, or privilege it may have against any
Grantor or any other Person or to take any action whatsoever to mitigate or
reduce any Grantor’s liability under this Agreement or any other Loan Document;
(F) any law which provides that the obligation of a surety or guarantor must
neither be larger in amount nor in other respects more burdensome than that of
the principal or which reduces a surety’s or guarantor’s obligation in
proportion to the principal obligation; or (G) any other circumstance or act
whatsoever, including any action or omission of the type described in subsection
(a)(i) of this Section (with or without notice to or knowledge of any Grantor),
which constitutes, or might be construed to constitute, an equitable or legal
discharge or defense of the Parent or any Borrower for the Obligations, or of
such Guarantor under the guarantee contained in Article II, or with respect to
the collateral security provided by such Grantor herein, or which might be
available to a surety or guarantor, in bankruptcy or in any other instance.

 

(b)                                 Each Grantor hereby waives to the extent
permitted by law (i) except as expressly provided otherwise in any Loan
Document, all notices to such Grantor, or to any other Person,

 

7

--------------------------------------------------------------------------------


 

including, but not limited to, notices of the acceptance of this Agreement, the
guarantee contained in Article II or the provision of collateral security
provided herein, or the creation, renewal, extension, modification, or accrual
of any Secured Obligations, or notice of or proof of reliance by the
Administrative Agent or any other Secured Party upon the guarantee contained in
Article II or upon the collateral security provided herein, or of default in the
payment or performance of any of the Secured Obligations owed to the
Administrative Agent or any other Secured Party and enforcement of any right or
remedy with respect thereto, or notice of any other matters relating thereto;
the Secured Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended, or waived,
in reliance upon the guarantee contained in Article II and the collateral
security provided herein and no notice of creation of the Secured Obligations or
any extension of credit already or hereafter contracted by or extended to the
Borrowers need be given to any Grantor, and all dealings between the Parent and
any Grantor, on the one hand, and the Administrative Agent and the other Secured
Parties, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guarantee contained in Article II and on
the collateral security provided herein; (ii) diligence and demand of payment,
presentment, protest, dishonor, and notice of dishonor; (iii) any statute of
limitations affecting any Grantor’s liability hereunder or the enforcement
thereof; (iv) all rights of revocation with respect to the Secured Obligations,
the guarantee contained in Article II, and the provision of collateral security
herein; and (v) all principles or provisions of law which conflict with the
terms of this Agreement and which can, as a matter of law, be waived.

 

(c)                                  When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Grantor, the
Administrative Agent, or any other Secured Party may, but shall be under no
obligation to, join or make a similar demand on or otherwise pursue or exhaust
such rights and remedies as it may have against any other Grantor or any other
Person or against any collateral security or guarantee for the Secured
Obligations or any right of offset with respect thereto, and any failure by the
Administrative Agent or any other Secured Party to make any such demand, to
pursue such other rights or remedies or to collect any payments from such other
Grantor or such other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of such other
Grantor or such other Person or any such collateral security, guarantee or right
of offset, shall not relieve any Grantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent or
any other Secured Party against any Grantor.  For the purposes hereof, “demand”
shall include the commencement and continuance of any legal proceedings. 
Neither the Administrative Agent nor any other Secured Party shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Secured Obligations or for the guarantee contained in
Article II or any property subject thereto.

 

Section 4.2                                   No Subrogation, Contribution or
Reimbursement.  Until all Secured Obligations are irrevocably satisfied in full
and all commitments of each Secured Party under the Credit Agreement or any
other Loan Document have been irrevocably terminated, notwithstanding any
payment made by any Grantor hereunder or any set-off or application of funds of
any Grantor by the Administrative Agent or any other Secured Party, no Grantor
shall be entitled to be subrogated to any of the rights of the Administrative
Agent or any other Secured Party against any other Grantor or any collateral
security or guarantee or right of offset held by the Administrative Agent or any
other Secured Party for the payment of the Secured Obligations, nor shall any
Grantor seek or be entitled to seek any indemnity, exoneration, participation,
contribution or reimbursement from any other Grantor in respect of payments made
by such Grantor hereunder, and each Grantor hereby expressly waives, releases
and agrees not to exercise any or all such rights of subrogation, reimbursement,
indemnity and contribution.  Each Grantor further agrees that to the extent that
such waiver and release set forth herein is found by a court of competent
jurisdiction to be void or voidable for any reason, any rights of subrogation,
reimbursement, indemnity and contribution such Grantor may have against any
other Grantor or against

 

8

--------------------------------------------------------------------------------


 

any collateral or security or guarantee or right of offset held by the
Administrative Agent or any other Secured Party shall be junior and subordinate
to any rights the Administrative Agent and the other Secured Parties may have
against the Grantors and to all right, title and interest the Administrative
Agent and the other Secured Parties may have in such collateral or security or
guarantee or right of offset.  The Administrative Agent, for the benefit of the
Secured Parties, may use, sell, or dispose of any item of Collateral or security
as it sees fit without regard to any subrogation rights any Grantor may have,
and upon any disposition or sale, any rights of subrogation any Grantor may have
shall terminate.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the other Secured Parties to enter into
the Credit Agreement and the other Loan Documents, to induce the Lenders and the
Issuing Bank to make their respective extensions of credit to the Borrowers
thereunder and to induce the Lender-Related Hedge Providers and the Bank Product
Providers to enter into Hedging Obligations and Bank Product Obligations with
Borrowers, each Grantor represents and warrants to the Administrative Agent and
each other Secured Party as follows:

 

Section 5.1                                   Confirmation of Representations in
Credit Agreement.  Each Grantor represents and warrants to the Secured Parties
that the representations and warranties set forth in Article IV of the Credit
Agreement as they relate to such Grantor (in its capacity as a Loan Party or a
Subsidiary of the Parent, as the case may be) or to the Loan Documents to which
such Grantor is a party are true and correct in all material respects; provided
that each reference in each such representation and warranty to each Borrower’s
knowledge shall, for the purposes of this Section, be deemed to be a reference
to such Guarantor’s knowledge.

 

Section 5.2                                   Benefit to the Guarantors. As of
the Closing Date, each Borrower is a member of an affiliated group of companies
that includes each Guarantor, and the Borrowers and the Guarantors are engaged
in related businesses permitted pursuant to Section 5.3 of the Credit
Agreement.  Each Guarantor (other than Parent) is a Subsidiary of the Parent,
and the guaranty and surety obligations of each Guarantor pursuant to this
Agreement reasonably may be expected to benefit, directly or indirectly, such
Guarantor; and each Guarantor has determined that this Agreement is necessary
and convenient to the conduct, promotion, and attainment of the business of such
Guarantor and the Borrowers.

 

Section 5.3                                   First Priority Liens.  The
security interests granted pursuant to this Agreement (a) upon completion of the
filings of UCC financing statements specified on Schedule 3 (which, in the case
of all filings referred to on said Schedule have been delivered to the
Administrative Agent in completed and duly executed form) will constitute valid
perfected security interests in all of the Collateral in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, as
collateral security for such Grantor’s obligations, enforceable in accordance
with the terms hereof against all creditors of such Grantor and any Persons
purporting to purchase any Collateral from such Grantor and (b) are before all
other Liens on the Collateral in existence on the Closing Date, except for
Permitted Encumbrances which may have priority over the Liens on the Collateral
by operation of law.

 

Section 5.4                                   Legal Name, Organizational Status,
Chief Executive Office.  On the Closing Date, the correct legal name of such
Grantor, such Grantor’s jurisdiction of organization, organizational
identification number, federal (and, if applicable, state) taxpayer
identification number and the location of such Grantor’s chief executive office
or sole place of business are specified on Schedule 4.

 

9

--------------------------------------------------------------------------------


 

Section 5.5                                   Prior Names, Prior Chief Executive
Offices.  Schedule 5 correctly sets forth (a) all names and trade names that
such Grantor has used in the last five years and (b) the chief executive office
of such Grantor over the last five years (if different from that which is set
forth in Section 5.4).

 

Section 5.6                                   Goods.  Except to the extent
otherwise permitted under the Credit Agreement, no portion of the Collateral
constituting Goods with an aggregate value of $100,000 or more is at any time in
the possession of a bailee that has issued a negotiable or non-negotiable
document covering such Collateral.

 

Section 5.7                                   Chattel Paper.  No Collateral
constituting Chattel Paper or Instruments contains any statement therein to the
effect that such Collateral has been assigned to an identified party other than
the Administrative Agent, and the grant of a security interest in such
Collateral in favor of the Administrative Agent hereunder does not violate the
rights of any other Person as a secured party.

 

Section 5.8                                   Accuracy of Information;
Accounts.  All information with respect to the Collateral set forth in any
schedule, certificate or other writing at any time heretofore or hereafter
furnished by such Grantor to the Administrative Agent or any other Secured
Party, and all other written information heretofore or hereafter furnished by
such Grantor to the Administrative Agent or any other Secured Party, is and will
be true and correct in all material respects as of the date furnished.  The
amount represented by such Grantor to the Administrative Agent and the other
Secured Parties from time to time as owing by each Account Debtor or by all
Account Debtors in respect of the Accounts, Chattel Paper, and Payment
Intangibles will at such time be the correct amount actually owing by such
Account Debtor or Account Debtors thereunder.  The place where each Grantor
keeps its records concerning the Accounts, Chattel Paper, and Payment
Intangibles comprising a portion of the Collateral is 11126 McCormick Road, Hunt
Valley, Maryland 21031.

 

ARTICLE VI

 

COVENANTS

 

Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from and after the date of this Agreement until the
Secured Obligations shall have been paid in full, no Letter of Credit shall be
outstanding and all Commitments shall have been terminated:

 

Section 6.1                                   Covenants in Credit Agreement.  In
the case of each Guarantor, such Guarantor shall take, or shall refrain from
taking, as the case may be, each action that is necessary to be taken or not
taken, as the case may be, so that no Default or Event of Default is caused by
the failure to take such action or to refrain from taking such action by such
Guarantor or any of its Subsidiaries.

 

Section 6.2                                   Maintenance of Perfected Security
Interest; Further Documentation.

 

(a)                                 Such Grantor shall maintain the security
interest created by this Agreement as a perfected security interest having at
least the priority described in Section 5.3 and shall defend such security
interest against the claims and demands of all Persons whomsoever, except for
Permitted Liens.

 

(b)                                 At any time and from time to time, upon the
reasonable request of the Administrative Agent or any other Secured Party, and
at the sole expense of such Grantor, such Grantor will promptly and duly give,
execute, deliver, indorse, file or record any and all financing statements,
continuation statements, amendments, notices (including, without limitation,
notifications to financial institutions and any other Person), contracts,
agreements, assignments, certificates, or other instruments, obtain any and all
governmental approvals and consents and take or cause to be taken any and all
steps or

 

10

--------------------------------------------------------------------------------


 

acts that may be necessary or advisable to create, perfect, better perfect,
establish the priority of, or to preserve the validity, perfection or priority
of, the Liens granted by this Agreement or to enable the Administrative Agent or
any other Secured Party to enforce its rights, remedies, powers and privileges
under this Agreement with respect to such Liens or to otherwise obtain or
preserve the full benefits of this Agreement and the rights, powers and
privileges herein granted.  If and to the extent any Grantor obtains securities
in connection with any amount owed to such Loan Party by an Account Debtor
(whether because of such Account Debtor’s insolvency or otherwise), such
securities shall be deemed to be Collateral hereunder and such Loan Party shall
execute and deliver such documents, instruments, and agreements, and take such
other actions with respect thereto, that the Administrative Agent may reasonably
require from time to time to create or perfect (or better perfect) the
Administrative Agent’s security interest therein.

 

(c)                                  Without limiting the obligations of any
Grantor under subsection (b) of this Section, (i) upon the request of the
Administrative Agent or any other Secured Party, such Grantor shall take or
cause to be taken all actions (other than any actions required to be taken by
the Administrative Agent) requested by the Administrative Agent to cause the
Administrative Agent to have “control” (within the meaning of Sections 9-104,
9-105, 9-106, and 9-107 of the UCC) over any Collateral constituting Deposit
Accounts, Electronic Chattel Paper, or Letter-of-Credit Rights, including,
without limitation, executing and delivering any agreements, in form and
substance satisfactory to the Administrative Agent, with securities
intermediaries, issuers or other Persons in order to establish “control,” and
each Grantor shall promptly notify the Administrative Agent and the other
Secured Parties of such Grantor’s acquisition of any such Collateral; (ii) with
respect to Collateral other than certificated securities and Goods covered by a
document in the possession of a Person other than such Grantor or the
Administrative Agent, such Grantor shall obtain written acknowledgment that such
Person holds possession for the Administrative Agent’s benefit; and (iii) with
respect to any Collateral constituting Goods that are in the possession of a
bailee, such Grantor shall provide prompt notice to the Administrative Agent and
the other Secured Parties of any such Collateral then in the possession of such
bailee, and such Grantor shall take or cause to be taken all actions (other than
any actions required to be taken by the Administrative Agent or any other
Secured Party) necessary or requested by the Administrative Agent to cause the
Administrative Agent to have a perfected security interest in such Collateral
under applicable law.

 

(d)                                 This Section and the obligations imposed on
each Grantor by this Section shall be interpreted as broadly as possible in
favor of the Administrative Agent and the other Secured Parties in order to
effectuate the purpose and intent of this Agreement.

 

Section 6.3                                   Maintenance of Records.  Such
Grantor will keep and maintain at its own cost and expense satisfactory and
complete records of the Collateral, including, without limitation, a record of
all payments received and all credits granted with respect to the Accounts
comprising any part of the Collateral.  For the Administrative Agent’s and the
other Secured Parties’ further security, the Administrative Agent, for the
ratable benefit of the Secured Parties, shall have a security interest in all of
such Grantor’s books and records pertaining to the Collateral.

 

Section 6.4                                   Right of Inspection.  Upon request
(with reasonable notice, unless an Event of Default has occurred and is
continuing), the Administrative Agent and the other Secured Parties and their
respective representatives shall at all reasonable times have full and free
access during normal business hours to all the books, correspondence, and
records of such Grantor, and the Administrative Agent and the other Secured
Parties and their respective representatives may examine the same, take extracts
therefrom and make photocopies thereof and shall upon request (with reasonable
notice, unless an Event of Default has occurred and is continuing) at all
reasonable times during normal business hours also have the right to enter into
and upon any premises where any of the Collateral (including, without
limitation,

 

11

--------------------------------------------------------------------------------


 

Inventory or Equipment) is located for the purpose of inspecting the same,
observing its use or otherwise protecting its interests therein.  The
Administrative Agent and the other Secured Parties shall be bound by the
provisions of Section 10.11 of the Credit Agreement with respect to information
obtained pursuant to this Section.

 

Section 6.5                                   Further Identification of
Collateral.  Such Grantor will furnish to the Administrative Agent and the other
Secured Parties from time to time, at such Grantor’s sole cost and expense,
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Administrative Agent
may reasonably request, all in reasonable detail.

 

Section 6.6                                   Changes in Names, Locations.  Such
Grantor recognizes that financing statements pertaining to the Collateral have
been or may be filed where such Grantor is organized.  Without limitation of any
other covenant herein, such Grantor will not cause or permit (i) any change to
be made in its legal name, identity or corporate, limited liability company, or
limited partnership structure or (ii) any change to (A) the identity of any
warehouseman, common carrier, other third party transporter, bailee or any agent
or processor in possession or control of any Collateral or (B) such Grantor’s
jurisdiction of organization, unless such Grantor shall have first (1) notified
the Administrative Agent and the other Secured Parties of such change at least
30 days before the date of such change, and (2) taken all action reasonably
requested by the Administrative Agent or any other Secured Party for the purpose
of maintaining the perfection and priority of the Administrative Agent’s
security interests under this Agreement, and unless such Grantor shall otherwise
be in compliance with Section 7.3 of the Credit Agreement.  In any notice
furnished pursuant to this Section, such Grantor will expressly state in a
conspicuous manner that the notice is required by this Agreement and contains
facts that may require additional filings of financing statements or other
notices for the purposes of continuing perfection of the Administrative Agent’s
security interest in the Collateral.

 

Section 6.7                                   Compliance with Contractual
Obligations.  Such Grantor will perform and comply in all material respects with
all of its contractual obligations relating to the Collateral.

 

Section 6.8                                   Limitations on Dispositions of
Collateral.  The Administrative Agent and the other Secured Parties do not
authorize any Grantor to, and each Grantor agrees not to, sell, transfer, lease
or otherwise dispose of any of the Collateral, or attempt, offer or contract to
do so, except to the extent expressly permitted by the Credit Agreement.

 

Section 6.9                                   [Reserved].

 

Section 6.10                            Limitations on Modifications, Waivers,
Extensions of Agreements Giving Rise to Accounts.  Such Grantor will not
(a) amend, modify, terminate, or waive any provision of any Chattel
Paper, Instrument, or any agreement giving rise to an Account or Payment
Intangible comprising a portion of the Collateral, or (b) fail to exercise
promptly and diligently each and every right which it may have under any Chattel
Paper, Instrument, or letter of credit and each agreement giving rise to an
Account or Payment Intangible comprising a portion of the Collateral, except
where such action or failure to act, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

Section 6.11                            Analysis of
Accounts.                        The Administrative Agent shall have the right
at any time and from time to time upon reasonable prior notice to make test
verifications of the Accounts, Chattel Paper, and Payment Intangibles comprising
a portion of the Collateral in any manner and through any medium that it
reasonably considers advisable, and each Grantor, at such Grantor’s sole cost
and

 

12

--------------------------------------------------------------------------------


 

expense, shall furnish all such assistance and information as the Administrative
Agent may require in connection therewith.

 

Section 6.12                            Instruments and Tangible Chattel Paper. 
If any amount payable under or in connection with any of the Collateral shall be
or become evidenced by any Instrument or Tangible Chattel Paper and the value of
such Instruments and Tangible Chattel Paper in the aggregate is $100,000 or
more, each such Instrument or Tangible Chattel Paper, shall be delivered to the
Administrative Agent as soon as practicable, duly endorsed in a manner
satisfactory to the Administrative Agent to be held as Collateral pursuant to
this Agreement.

 

ARTICLE VII

 

REMEDIAL PROVISIONS

 

Section 7.1                                   [Reserved].

 

Section 7.2                                   Collections on Accounts.  The
Administrative Agent hereby authorizes each Grantor to collect upon the
Accounts, Instruments, Chattel Paper, and Payment Intangibles subject to the
Administrative Agent’s direction and control, and the Administrative Agent may
curtail or terminate said authority at any time after the occurrence and during
the continuance of an Event of Default.  Upon the request of the Administrative
Agent, at any time after the occurrence and during the continuance of an Event
of Default each Grantor shall notify the applicable Account Debtors that the
applicable Accounts, Chattel Paper, and Payment Intangibles have been assigned
to the Administrative Agent for the ratable benefit of the Secured Parties and
that payments in respect thereof shall be made directly to the Administrative
Agent.  At any time during a Liquidity Period, the Administrative Agent may in
its own name or in the name of others communicate with the applicable Account
Debtors to verify with them to its satisfaction the existence, amount and terms
of any applicable Accounts, Chattel Paper, or Payment Intangibles.

 

Section 7.3                                   Proceeds.  If required by the
Administrative Agent at any time after the occurrence and during the continuance
of an Event of Default, any payments of Accounts, Instruments, Chattel Paper,
and Payment Intangibles comprising a portion of the Collateral, when collected
or received by each Grantor, and any other cash or non-cash Proceeds received by
each Grantor upon the sale or other disposition of any Collateral, shall be
forthwith (and, in any event, within two Business Days) deposited by such
Grantor in the exact form received, duly indorsed by such Grantor to the
Administrative Agent in a special collateral account maintained by the
Administrative Agent subject to withdrawal by the Administrative Agent for the
ratable benefit of the Secured Parties only, as hereinafter provided, and, until
so turned over, shall be held by such Grantor in trust for the Administrative
Agent for the ratable benefit of the Secured Parties segregated from other funds
of any such Grantor.  Each deposit of any such Proceeds shall be accompanied by
a report identifying in detail the nature and source of the payments included in
the deposit.  All Proceeds of the Collateral (including, without limitation,
Proceeds constituting collections of Accounts, Chattel Paper, Instruments, or
Payment Intangibles comprising a portion of the Collateral) while held by the
Administrative Agent (or by any Grantor in trust for the Administrative Agent
for the ratable benefit of the Secured Parties) shall continue to be collateral
security for all of the Secured Obligations and shall not constitute payment
thereof until applied as hereinafter provided.  At such intervals as may be
agreed upon by each Grantor and the Administrative Agent, or, if an Event of
Default shall have occurred and be continuing, at any time at the Administrative
Agent’s election, the Administrative Agent shall apply all or any part of the
funds on deposit in said special collateral account on account of the Secured
Obligations in the order set forth in Section 8.2 of the Credit Agreement, and
any part of such funds which the Administrative Agent elects not so to apply and
deems

 

13

--------------------------------------------------------------------------------


 

not required as collateral security for the Secured Obligations shall be paid
over from time to time by the Administrative Agent to each Grantor or to
whomsoever may be lawfully entitled to receive the same.

 

Section 7.4                                   UCC and Other Remedies.

 

(a)                                 If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise in its discretion, in addition to all other rights, remedies, powers
and privileges granted to them in this Agreement, the other Loan Documents, and
in any other instrument or agreement securing, evidencing or relating to the
Secured Obligations, all rights, remedies, powers and privileges of a secured
party under the UCC (regardless of whether the UCC is in effect in the
jurisdiction where such rights, remedies, powers or privileges are asserted) or
any other applicable law or otherwise available at law or equity.  Without
limiting the generality of the foregoing, the Administrative Agent, without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by law referred to below) to or
upon any Grantor or any other Person (all and each of which demands,
presentments, protests, advertisements and notices are hereby waived), may in
such circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Administrative Agent or any other Secured Party or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk.  The Administrative Agent or any other Secured
Party shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Grantor, which right or equity is hereby waived and released. 
If an Event of Default shall occur and be continuing, each Grantor further
agrees, at the Administrative Agent’s request, to assemble the Collateral and
make it available to the Administrative Agent at places which the Administrative
Agent shall reasonably select, whether at such Grantor’s premises or elsewhere. 
Any such sale or transfer by the Administrative Agent either to itself or to any
other Person shall be absolutely free from any claim of right by any Grantor,
including any equity or right of redemption, stay or appraisal which such
Grantor has or may have under any rule of law, regulation or statute now
existing or hereafter adopted.  Upon any such sale or transfer, the
Administrative Agent shall have the right to deliver, assign and transfer to the
purchaser or transferee thereof the Collateral so sold or transferred.  The
Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section, after deducting all reasonable costs and expenses of
every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Administrative Agent and the other Secured Parties hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Obligations, in accordance with
Section 8.2 of the Credit Agreement, and only after such application and after
the payment by the Administrative Agent of any other amount required by any
provision of law, including, without limitation, Section 9-615 of the UCC, need
the Administrative Agent account for the surplus, if any, to any Grantor.  To
the extent permitted by applicable law, each Grantor waives all claims, damages
and demands it may acquire against the Administrative Agent or any other Secured
Party arising out of the exercise by them of any rights hereunder.  If any
notice of a proposed sale or other disposition of Collateral shall be required
by law, such notice shall be deemed reasonable and proper if given at least ten
days before such sale or other disposition.

 

(b)                                 In the event that the Administrative Agent
elects not to sell the Collateral, the Administrative Agent retains its rights
to dispose of or utilize the Collateral or any part or parts thereof in any
manner authorized or permitted by law or in equity and to apply the proceeds of
the same towards payment of the Secured Obligations.  Each and every method of
disposition of the Collateral described in this Agreement shall constitute
disposition in a commercially reasonable manner.  The Administrative

 

14

--------------------------------------------------------------------------------


 

Agent may appoint any Person as agent to perform any act or acts necessary or
incident to any sale or transfer of the Collateral.

 

Section 7.5                                   [Reserved].

 

Section 7.6                                   Waiver;
Deficiency.                               To the extent permitted by applicable
law, each Grantor waives and agrees not to assert any rights or privileges which
it may acquire under the UCC or any other applicable law.  To the extent
permitted by applicable law, each Grantor shall remain liable for any deficiency
if the proceeds of any sale or other disposition of the Collateral are
insufficient to pay its Obligations or Guaranteed Obligations, as the case may
be, and the actual, documented, out-of-pocket costs, fees, and expenses of any
attorneys employed by the Administrative Agent or any other Secured Party to
collect such deficiency.

 

Section 7.7                                   Non-Judicial
Enforcement.                                       The Administrative Agent may
enforce its rights hereunder without prior judicial process or judicial hearing,
and, to the extent permitted by law, each Grantor expressly waives any and all
legal rights which might otherwise require the Administrative Agent to enforce
its rights by judicial process.

 

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT

 

Section 8.1                                   The Administrative Agent’s
Appointment as Attorney-in-Fact.

 

(a)                                 Each Grantor hereby irrevocably constitutes
and appoints the Administrative Agent and any officer or agent thereof, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Grantor and in
the name of such Grantor or in its own name, for the purpose of carrying out the
terms of this Agreement, to take any and all reasonably appropriate action and
to execute any and all documents and instruments which may be reasonably
necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following:

 

(i)                                     pay or discharge Taxes and Liens levied
or placed on or threatened against the Collateral, effect any repairs or any
insurance called for by the terms of this Agreement and pay all or any part of
the premiums therefor and the costs thereof;

 

(ii)                                  execute, in connection with any sale
provided for in Section 7.4, any endorsements, assignments or other instruments
of conveyance or transfer with respect to the Collateral; and

 

(iii)                               (A) direct any party liable for any payment
under any of the Collateral to make payment of any and all moneys due or to
become due thereunder directly to the Administrative Agent or as the
Administrative Agent shall direct; (B) take possession of and indorse and
collect any checks, drafts, notes, acceptances or other instruments for the
payment of moneys due under any Account, Instrument, General Intangible, or
Chattel Paper or with respect to any other Collateral, and to file any claim or
to take any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by the Administrative Agent for the purpose of
collecting any or all such moneys due under any Account, Instrument, or General
Intangible or with respect to any other Collateral whenever payable; (C) ask or
demand for, collect, and receive payment of and receipt for any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (D) sign and

 

15

--------------------------------------------------------------------------------


 

indorse any invoices, freight or express bills, bills of lading, storage or
warehouse receipts, drafts against debtors, assignments, verifications, notices
and other documents in connection with any of the Collateral; (E) receive,
change the address for delivery, open and dispose of mail addressed to any
Grantor, and execute, assign and indorse negotiable and other instruments for
the payment of money, documents of title or other evidences of payment, shipment
or storage for any form of Collateral on behalf of and in the name of any
Grantor; (F) commence and prosecute any suits, actions or proceedings at law or
in equity in any court of competent jurisdiction to collect the Collateral or
any portion thereof and to enforce any other right in respect of any Collateral;
(G) defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral; (H) settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as the Administrative Agent may deem appropriate; and (I) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Administrative Agent deems necessary
to protect, preserve or realize upon the Collateral and the Administrative
Agent’s and the other Secured Parties’ security interests therein and to effect
the intent of this Agreement, all as fully and effectively as such Grantor might
do.

 

Anything in this subsection to the contrary notwithstanding, the Administrative
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this subsection unless an Event of Default shall have occurred
and be continuing.  The Administrative Agent shall give the relevant Grantor
notice of any action taken pursuant to this subsection when reasonably
practicable; provided that the Administrative Agent shall have no liability for
the failure to provide any such notice.

 

(b)                                 If any Grantor fails to perform or comply
with any of its agreements contained herein within the applicable grace periods,
the Administrative Agent, at its option, but without any obligation so to do,
may perform or comply, or otherwise cause performance or compliance, with such
agreement.

 

(c)                                  The expenses of the Administrative Agent
incurred in connection with actions undertaken as provided in this Section,
together with interest thereon at the rate for Default Interest from the date of
payment by the Administrative Agent to the date reimbursed by the Grantors,
shall be payable by such Grantors to the Administrative Agent on demand.

 

(d)                                 Each Grantor hereby ratifies all that said
attorneys shall lawfully do or cause to be done by virtue hereof and in
compliance herewith.  All powers, authorizations and agencies contained in this
Agreement are coupled with an interest and are irrevocable until this Agreement
is terminated and the security interests created hereby are released.

 

Section 8.2                                   Duty of the Administrative Agent. 
The Administrative Agent’s sole duty with respect to the custody, safekeeping
and physical preservation of the Collateral in its possession, under
Section 9-207 of the UCC or otherwise, shall be to deal with it in the same
manner as the Administrative Agent deals with similar property for its own
account and shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which comparable secured parties accord
comparable collateral.  Neither the Administrative Agent, any other Secured
Party nor any of their respective officers, directors, employees or agents shall
be liable for failure to demand, collect or realize upon any of the Collateral
or for any delay in doing so or shall be under any obligation to sell or
otherwise dispose of any Collateral upon the request of any Grantor or any other
Person or to take any other action whatsoever with regard to the Collateral or
any part thereof.  The powers conferred on the Administrative Agent and the
other Secured Parties hereunder are solely to protect the Administrative Agent’s
and the other Secured Parties’

 

16

--------------------------------------------------------------------------------


 

interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any other Secured Party to exercise any such powers. 
The Administrative Agent and the other Secured Parties shall be accountable only
for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final and non-appealable
judgment.  To the fullest extent permitted by applicable law, the Administrative
Agent shall be under no duty whatsoever to make or give any presentment, notice
of dishonor, protest, demand for performance, notice of non-performance, notice
of intent to accelerate, notice of acceleration, or other notice or demand in
connection with any Collateral, or to take any steps necessary to preserve any
rights against any Grantor or other Person or ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relative to any Collateral, whether or not it has or is deemed to have knowledge
of such matters.  Each Grantor, to the extent permitted by applicable law,
waives any right of marshaling in respect of any and all Collateral, and waives
any right to require the Administrative Agent or any other Secured Party to
proceed against any Grantor or other Person, exhaust any Collateral or enforce
any other remedy which the Administrative Agent or any other Secured Party now
has or may hereafter have against any Grantor or other Person.

 

Section 8.3                                   Filing of Financing Statements. 
Pursuant to the UCC and any other applicable law, each Grantor authorizes the
Administrative Agent, its counsel or its representative, at any time and from
time to time, to file or record financing statements, continuation statements,
amendments thereto and other filing or recording documents or instruments with
respect to the Collateral without the signature of such Grantor in such form and
in such offices as the Administrative Agent reasonably determines appropriate to
perfect the security interests of the Administrative Agent under this
Agreement.  A photographic or other reproduction of this Agreement shall be
sufficient as a financing statement or other filing or recording document or
instrument for filing or recording in any jurisdiction.

 

Section 8.4                                   Authority of the Administrative
Agent.  Each Grantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Agreement with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Agreement shall, as
between the Administrative Agent and the other Secured Parties, be governed by
the Credit Agreement and by such other agreements with respect thereto as may
exist from time to time among them, but, as between the Administrative Agent and
each Grantor, the Administrative Agent shall be conclusively presumed to be
acting as agent for the Secured Parties with full and valid authority so to act
or refrain from acting, and no Grantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.

 

ARTICLE IX

 

SUBORDINATION OF INDEBTEDNESS

 

Section 9.1                                   Subordination of All Guarantor
Claims.              As used herein, the term “Guarantor Claims” shall mean all
debts and obligations of any Grantor to any other Grantor, whether such debts
and obligations now exist or are hereafter incurred or arise, or whether the
obligation of the debtor thereon be direct, contingent, primary, secondary,
several, joint and several, or otherwise, and irrespective of whether such debts
or obligations be evidenced by note, contract, open account, or otherwise, and
irrespective of the Person or Persons in whose favor such debts or obligations
may, at their inception, have been or may hereafter be created, or the manner in
which they have been or may hereafter be acquired.  After the occurrence and
during the continuation of an Event of Default, no Grantor shall

 

17

--------------------------------------------------------------------------------


 

receive or collect, directly or indirectly, from any obligor in respect thereof
any amount upon the Guarantor Claims.

 

Section 9.2                                   Claims in Bankruptcy.  In the
event of receivership, bankruptcy, reorganization, arrangement, debtor’s relief
or other insolvency proceedings involving any Grantor, the Administrative Agent
on behalf of the Secured Parties shall have the right to prove their claim in
any proceeding, so as to establish their rights hereunder and receive directly
from the receiver, trustee or other court custodian dividends and payments which
would otherwise be payable upon Guarantor Claims.  Each Grantor hereby assigns
such dividends and payments to the Administrative Agent for the benefit of the
Secured Parties for application against the Secured Obligations as provided
under Section 8.2 of the Credit Agreement.  Should the Administrative Agent or
any other Secured Party receive, for application upon the Secured Obligations,
any such dividend or payment which is otherwise payable to any Grantor, and
which, as between such Grantor, shall constitute a credit upon the Guarantor
Claims, then upon payment in full of the Secured Obligations and termination of
all Commitments, the intended recipient shall become subrogated to the rights of
the Administrative Agent and the other Secured Parties to the extent that such
payments to the Administrative Agent and the other Secured Parties on the
Guarantor Claims have contributed toward the liquidation of the Secured
Obligations, and such subrogation shall be with respect to that proportion of
the Secured Obligations which would have been unpaid if the Administrative Agent
and the other Secured Parties had not received dividends or payments upon the
Guarantor Claims.

 

Section 9.3                                   Payments Held in Trust.  If,
notwithstanding Section 9.1 and Section 9.2, any Grantor should receive any
funds, payments, claims or distributions which are prohibited by such Sections,
then it agrees (a) to hold in trust for the Administrative Agent and the other
Secured Parties an amount equal to the amount of all funds, payments, claims or
distributions so received, and (b) that it shall have absolutely no dominion
over the amount of such funds, payments, claims or distributions except to pay
them promptly to the Administrative Agent, for the benefit of the Secured
Parties; and each Grantor covenants promptly to pay the same to the
Administrative Agent.

 

Section 9.4                                   Liens Subordinate. Each Grantor
agrees that, until the Secured Obligations are paid in full and all Commitments
have terminated, any Liens securing payment of the Guarantor Claims shall be and
remain inferior and subordinate to any Liens securing payment of the Secured
Obligations, regardless of whether such encumbrances in favor of such Grantor,
the Administrative Agent or any other Secured Party presently exist or are
hereafter created or attach.  Without the prior written consent of the
Administrative Agent, no Grantor, until all of the Secured Obligations are paid
in full and all Commitments have terminated, shall (a) exercise or enforce any
creditor’s right it may have against any debtor in respect of the Guarantor
Claims or (b) foreclose, repossess, sequester or otherwise take steps or
institute any action or proceeding (judicial or otherwise, including, without
limitation, the commencement of or joinder in any liquidation, bankruptcy,
rearrangement, debtor’s relief or insolvency proceeding) to enforce any Lien
held by it.

 

Section 9.5                                   Notation of Records. Upon the
request of the Administrative Agent, all promissory notes and all accounts
receivable ledgers or other evidence of the Guarantor Claims accepted by or held
by any Grantor shall contain a specific written notice thereon that the
indebtedness evidenced thereby is subordinated under the terms of this
Agreement.

 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.1                            Waiver.  No failure on the part of the
Administrative Agent or any other Secured Party to exercise and no delay in
exercising, and no course of dealing with respect to, any right, remedy,

 

18

--------------------------------------------------------------------------------


 

power or privilege under any of the Loan Documents shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege under any of the Loan Documents preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege.  The
rights, remedies, powers and privileges provided herein are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.  The
exercise by the Administrative Agent of any one or more of the rights, powers
and remedies herein shall not be construed as a waiver of any other rights,
powers and remedies, including, without limitation, any rights of set-off.

 

Section 10.2                            Notices.  All notices and other
communications provided for herein shall be given in the manner and subject to
the terms of Section 10.1 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantor shall be addressed to such
Guarantor in care of the Borrower Agent in accordance with the address of the
Borrower Agent determined by reference to the Credit Agreement.

 

Section 10.3                            Payment of Expenses, Indemnities.

 

(a)                                 Each Grantor agrees to pay or promptly
reimburse the Administrative Agent and each other Secured Party for all
advances, charges, costs and expenses (including, without limitation, all costs
and expenses of holding, preparing for sale and selling, collecting or otherwise
realizing upon the Collateral and all attorneys’ fees, legal expenses and court
costs) incurred by any Secured Party in connection with the exercise of its
respective rights and remedies hereunder, including, without limitation, any
advances, charges, costs and expenses that may be incurred in any effort to
enforce any of the provisions of this Agreement or any obligation of any Grantor
in respect of the Collateral or in connection with (i) the preservation of the
Lien of, or the rights of the Administrative Agent or any other Secured Party
under, this Agreement, (ii) any actual or attempted sale, lease, disposition,
exchange, collection, compromise, settlement or other realization in respect of,
or care of, the Collateral, including all such costs and expenses incurred in
any bankruptcy, reorganization, workout or other similar proceeding, or
(iii) collecting against such Grantor under the guarantee contained in
Article II or otherwise enforcing or preserving any rights under this Agreement
and the other Loan Documents to which such Grantor is a party.

 

(b)                                 Each Grantor agrees to pay, and to save the
Administrative Agent and the other Secured Parties harmless from, any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever (including,
without limitation, court costs and attorneys’ fees and any and all liabilities
with respect to, or resulting from any delay in paying, any and all stamp,
excise, sales or other taxes which may be payable or determined to be payable
with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Agreement) incurred because of, incident to,
or with respect to the Collateral (including, without limitation, any exercise
of rights or remedies in connection therewith) or the execution, delivery,
enforcement, performance or administration of this Agreement, to the extent the
Parent or the Borrowers would be required to do so pursuant to Section 10.3 of
the Credit Agreement.

 

(c)                                  All amounts for which any Grantor is liable
pursuant to this Section shall be due and payable by such Grantor to the
Administrative Agent or any Secured Party upon demand.

 

Section 10.4                            Amendments in Writing.  None of the
terms or provisions of this Agreement may be waived, amended, supplemented, or
otherwise modified except in accordance with Section 10.2 of the Credit
Agreement.

 

Section 10.5                            Successors and Assigns.  This Agreement
shall be binding upon the successors and assigns of each Grantor and shall inure
to the benefit of the Administrative Agent and the other

 

19

--------------------------------------------------------------------------------


 

Secured Parties, the future holders of the Loans, and their respective
successors and assigns; provided that no Grantor may assign, transfer, or
delegate any of its rights or Secured Obligations under this Agreement without
the prior written consent of the Administrative Agent and the Lenders.

 

Section 10.6                            Severability.                        Any
provision of this Agreement held to be invalid, illegal, or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality, or unenforceability without affecting the validity,
legality, and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

Section 10.7                            Counterparts.                  This
Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument, and any of the parties
hereto may execute this Agreement by signing any such counterpart.

 

Section 10.8                            Survival.  The obligations of the
parties under Section 10.3 shall survive the repayment of the Secured
Obligations and the termination of the Credit Agreement, the Letters of Credit,
the Commitments, the Hedging Obligations, and the Bank Product Obligations.  To
the extent that any payments on the Secured Obligations or proceeds of any
Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver, or other Person under any bankruptcy law, common law, or
equitable cause, then, to such extent, the Secured Obligations so satisfied
shall be revived and continue as if such payment or proceeds had not been
received and the Administrative Agent’s Liens, security interests, rights,
powers, and remedies under this Agreement and each other applicable Collateral
Document shall continue in full force and effect.  In such event, each
applicable Collateral Document shall be automatically reinstated and each
Grantor shall take such action as may be reasonably requested by the
Administrative Agent and the other Secured Parties to effect such reinstatement.

 

Section 10.9                            Captions.  Captions and section headings
appearing herein are included solely for convenience of reference and are not
intended to affect the interpretation of any provision of this Agreement.

 

Section 10.10                     No Oral Agreements.                        
The Loan Documents embody the entire agreement and understanding between the
parties and supersede all other agreements and understandings between such
parties relating to the subject matter hereof and thereof.  The Loan Documents
represent the final agreement between the parties and may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements of the
parties.  There are no unwritten oral agreements between the parties.

 

Section 10.11                     Governing Law; Submission to Jurisdiction.

 

(a)                                 This Agreement and the other Loan Documents
any claims, controversy, dispute or cause of action (whether in contract or tort
or otherwise) based upon, arising out of or relating to this Agreement or any
other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
construed in accordance with and be governed by the law (without giving effect
to the conflict of law principles thereof except for Sections 5-1401 and 5-1402
of the New York General Obligations Law) of the State of New York.

 

(b)                                 Each Grantor hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York, and of the Supreme Court of the State of New York sitting in New York
county, and of any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document or the
transactions contemplated hereby or thereby, or for recognition or

 

20

--------------------------------------------------------------------------------


 

enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such District Court or such New York
state court or, to the extent permitted by applicable law, such appellate
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against the any Grantor or its properties in the courts of any
jurisdiction.

 

(c)                                  Each Grantor irrevocably and
unconditionally waives any objection which it may now or hereafter have to the
laying of venue of any such suit, action or proceeding described in subsection
(b) of this Section and brought in any court referred to in subsection (b) of
this Section.  Each of the parties hereto irrevocably waives, to the fullest
extent permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to the service of process in the manner provided for notices in
Section 10.2.  Nothing in this Agreement or in any other Loan Document will
affect the right of any party hereto to serve process in any other manner
permitted by law.

 

Section 10.12                     WAIVER OF JURY
TRIAL.                                 EACH PARTY HERETO IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 10.13                     Acknowledgments.

 

(a)                                 Each Grantor hereby acknowledges that:

 

(i)                                     it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party;

 

(ii)                                  neither the Administrative Agent nor any
other Secured Party has any fiduciary relationship with or duty to any Grantor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between such Grantor, on the one hand, and the
Administrative Agent and the other Secured Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

 

(iii)                               no joint venture by or among any Secured
Party, on the one hand, and any Grantor, on the other hand, is created hereby or
by the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby.

 

21

--------------------------------------------------------------------------------


 

(b)                                 Each of the parties hereto specifically
agrees that it has a duty to read this Agreement and the other Loan Documents to
which it is a party and agrees that it is charged with notice and knowledge of
the terms of this Agreement and the other Loan Documents to which it is a party;
that it has in fact read this Agreement and the other Loan Documents to which it
is a party and is fully informed and has full notice and knowledge of the terms,
conditions and effects of this Agreement and the other Loan Documents to which
it is a party; that it has been represented by independent legal counsel of its
choice throughout the negotiations preceding its execution of this Agreement and
the other Loan Documents to which it is party; and has received the advice of
its attorney in entering into this Agreement and the other Loan Documents to
which it is a party; and that it recognizes that certain of the terms of this
Agreement and other Loan Documents to which it is a party result in one party
assuming the liability inherent in some aspects of the transaction and relieving
the other party of its responsibility for such liability.  Each Grantor agrees
and covenants that it will not contest the validity or enforceability of any
exculpatory provision of this Agreement or the other Loan Documents to which it
is a party on the basis that such Grantor had no notice or knowledge of such
provision or that the provision is not “conspicuous.”

 

(c)                                  Each Grantor warrants and agrees that each
of the waivers and consents set forth in this Agreement are made voluntarily and
unconditionally after consultation with outside legal counsel and with full
knowledge of their significance and consequences, with the understanding that
events giving rise to any defense or right waived may diminish, destroy or
otherwise adversely affect rights which such Grantor otherwise may have against
any other Grantor, the Administrative Agent, the other Secured Parties or any
other Person or against any Collateral.  If, notwithstanding the intent of the
parties that the terms of this Agreement shall control in any and all
circumstances, any such waivers or consents are determined to be unenforceable
under applicable law, such waivers and consents shall be effective to the
maximum extent permitted by law.

 

Section 10.13                     Additional Grantors.                         
Each Person that is required to become a party to this Agreement pursuant to
Section 5.12 of the Credit Agreement and is not a signatory hereto shall become
a Grantor for all purposes of this Agreement upon execution and delivery by such
Person of an Assumption Agreement in the form of Annex I.

 

Section 10.14                     Set-Off.  Each Grantor agrees that, in
addition to (and without limitation of) any right of set-off, bankers’ lien or
counterclaim a Secured Party may otherwise have, each Secured Party shall have
the right and be entitled, at its option, to offset (i) balances held by it or
by any of its Affiliates for account of any Grantor at any of its offices, in
dollars or in any other currency, and (ii) Obligations then due and payable to
such Secured Party (or any Affiliate of such Secured Party), which are not paid
when due, in which case it shall promptly notify the Borrower Agent and the
Administrative Agent thereof (provided that such Secured Party’s failure to give
such notice shall not affect the validity thereof) and apply such balances as
required by the terms of the Credit Agreement.

 

Section 10.15                     Releases.

 

(a)                                 Release Upon Payment in Full.  The grant of
the security interest hereunder and all of the rights, powers and remedies in
connection herewith shall remain in full force and effect until the
Administrative Agent has (i) retransferred and delivered all of the Collateral
in its possession to the Grantors, and (ii) executed a written release or
termination statement and reassigned to the Grantors without recourse or
warranty any remaining Collateral and all rights conveyed hereby.  Upon (A) the
full and indefeasible cash payment and performance of the Secured Obligations,
(B) the expiration or termination of the Credit Agreement and all Commitments
thereunder and all obligations of the Secured Parties to extend credit or make
financial accommodations to any Grantor thereunder, and (C) the expiration,
termination, or cancellation of the Letters of Credit (or the cash
collateralization of any such Letter of Credit), all security interests granted
hereunder shall automatically terminate, and, the

 

22

--------------------------------------------------------------------------------


 

Administrative Agent, at the written request and expense of the Borrower Agent,
will promptly release, reassign and transfer the Collateral to the Grantors,
without recourse, representation, warranty or other assurance of any kind, and
declare this Agreement to be of no further force or effect.

 

(b)                                 Further Assurances.  If any of the
Collateral shall be sold, transferred or otherwise disposed of by any Grantor in
a transaction permitted by the Credit Agreement, then the Administrative Agent,
at the request and sole expense of such Grantor, shall promptly execute and
deliver to such Grantor all releases or other documents reasonably necessary for
the release of the Liens created hereby on such Collateral, made without
recourse, representation, warranty or other assurance of any kind.  At the
request and sole expense of the Borrowers, a Grantor shall be released from its
obligations hereunder in the event that all the equity interests of such Grantor
shall be sold, transferred or otherwise disposed of in a transaction expressly
permitted by the Credit Agreement; provided that the Borrower Agent shall have
delivered to the Administrative Agent, at least ten Business Days before the
date of the proposed release, a written request for release identifying the
relevant Grantor and the terms of the sale or other disposition in reasonable
detail, including the price thereof and any expenses in connection therewith,
together with a certification by the Borrower Agent stating that such
transaction is in compliance with the Credit Agreement and the other Loan
Documents.

 

(c)                                  Retention in Satisfaction.  Except as may
be expressly applicable pursuant to Section 9-620 of the UCC, no action taken or
omission to act by the Administrative Agent or the other Secured Parties
hereunder, including, without limitation, any exercise of voting or consensual
rights or any other action taken or inaction, shall be deemed to constitute a
retention of the Collateral in satisfaction of the Secured Obligations or
otherwise to be in full satisfaction of the Secured Obligations, and the Secured
Obligations shall remain in full force and effect, until the Administrative
Agent and the other Secured Parties shall have applied payments (including,
without limitation, collections from Collateral) towards the Secured Obligations
in the full amount then outstanding or until such later time as is provided in
subsection (a) of this Section.

 

Section 10.16                     Reinstatement.             The obligations of
each Grantor under this Agreement (including, without limitation, with respect
to the guarantee contained in Article II and the provision of collateral herein)
shall continue to be effective, or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any of the Obligations is rescinded or
must otherwise be restored or returned by the Administrative Agent or any other
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the any Grantor or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
Grantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.

 

Section 10.17                     Acceptance.                             Each
Grantor hereby expressly waives notice of acceptance of this Agreement,
acceptance on the part of the Administrative Agent and the other Secured Parties
being conclusively presumed by their request for this Agreement and delivery of
the same to the Administrative Agent.

 

ARTICLE XI

 

KEEPWELL

 

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under this Agreement in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Article XI for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this

 

23

--------------------------------------------------------------------------------


 

Article XI, or otherwise under this Agreement, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until this Agreement has been
terminated pursuant to Section 10.16(a). Each Qualified ECP Guarantor intends
that this Article XI constitute, and this Article XI shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

[Continued on following page.]

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

GRANTORS:

 

 

 

 

 

 

 

TESSCO TECHNOLOGIES INCORPORATED, a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Robert B. Barnhill, Jr.

 

Name:

Robert B. Barnhill, Jr.

 

Title:

President

 

 

 

 

 

 

 

TESSCO INCORPORATED, a Delaware corporation:

 

 

 

 

 

 

 

By:

/s/ Robert B. Barnhill, Jr.

 

Name:

Robert B. Barnhill, Jr.

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

GW SERVICE SOLUTIONS, INC., a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Robert B. Barnhill, Jr.

 

Name:

Robert B. Barnhill, Jr.

 

Title:

President

 

 

 

 

 

 

 

TESSCO SERVICE SOLUTIONS, INC., a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Robert B. Barnhill, Jr.

 

Name:

Robert B. Barnhill, Jr.

 

Title:

President

 

 

 

 

 

 

 

TCPM, INC., a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Robert B. Barnhill, Jr.

 

Name:

Robert B. Barnhill, Jr.

 

Title:

President and Chief Executive Officer

 

 

[TESSCO—GUARANTY AND SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

WIRELESS SOLUTIONS INCORPORATED, a Maryland corporation

 

 

 

 

 

 

 

By:

/s/ Robert B. Barnhill, Jr.

 

Name:

Robert B. Barnhill, Jr.

 

Title:

President

 

 

 

 

 

 

 

TESSCO FINANCIAL CORPORATION, a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Robert B. Barnhill, Jr.

 

Name:

Robert B. Barnhill, Jr.

 

Title:

President

 

 

 

 

 

 

 

TESSCO COMMUNICATIONS INCORPORATED, a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Robert B. Barnhill, Jr.

 

Name:

Robert B. Barnhill, Jr.

 

Title:

President

 

 

 

 

 

 

 

TESSCO BUSINESS SERVICES, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Robert B. Barnhill, Jr.

 

Name:

Robert B. Barnhill, Jr.

 

Title:

President

 

 

 

 

 

TESSCO INTEGRATED SOLUTIONS, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Robert B. Barnhill, Jr.

 

Name:

Robert B. Barnhill, Jr.

 

Title:

President

 

 

[TESSCO—GUARANTY AND SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed to as of the date hereof:

 

ADMINISTRATIVE AGENT:

 

SUNTRUST BANK

 

By:

/s/ Chris Curtis

 

 

Name: Chris Curtis

 

 

Title: Director

 

 

[TESSCO—GUARANTY AND SECURITY AGREEMENT]

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

Filings and Other Actions
Required to Perfect Security Interests

 

Uniform Commercial Code Filings (UCC-1)

 

Grantor

 

Jurisdiction

TESSCO Technologies Incorporated

 

Delaware

TESSCO Incorporated

 

Delaware

TESSCO Service Solutions, Inc.

 

Delaware

GW Service Solutions, Inc.

 

Delaware

TCPM, Inc.

 

Delaware

TESSCO Business Services, LLC

 

Delaware

TESSCO Integrated Solutions, LLC

 

Delaware

TESSCO Communications Incorporated

 

Delaware

TESSCO Financial Corporation

 

Delaware

Wireless Solutions Incorporated

 

Maryland

 

Bailee Agreements

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

Legal Name, Organizational Status, Chief Executive Office

 

Legal Name

 

Jurisdiction of
Organization

 

Tax ID#

 

Organizational #

 

Location of Office

TESSCO Technologies Incorporated

 

Delaware

 

 

 

 

 

Global Logistics Center
11126 McCormick Rd
Hunt Valley, Maryland 21031

TESSCO Incorporated

 

Delaware

 

 

 

 

 

Global Logistics Center
11126 McCormick Rd
Hunt Valley, Maryland 21031

TESSCO Service Solutions, Inc.

 

Delaware

 

 

 

 

 

Global Logistics Center
11126 McCormick Rd
Hunt Valley, Maryland 21031

GW Service Solutions, Inc.

 

Delaware

 

 

 

 

 

Global Logistics Center
11126 McCormick Rd
Hunt Valley, Maryland 21031

TCPM, Inc.

 

Delaware

 

 

 

 

 

Global Logistics Center
11126 McCormick Rd
Hunt Valley, Maryland 21031

TESSCO Business Services, LLC

 

Delaware

 

 

 

 

 

Global Logistics Center
11126 McCormick Rd
Hunt Valley, Maryland 21031

TESSCO Integrated Solutions, LLC

 

Delaware

 

 

 

 

 

Global Logistics Center
11126 McCormick Rd
Hunt Valley, Maryland 21031

TESSCO Communications Incorporated

 

Delaware

 

 

 

 

 

Global Logistics Center
11126 McCormick Rd
Hunt Valley, Maryland 21031

TESSCO Financial Corporation

 

Delaware

 

 

 

 

 

Global Logistics Center
11126 McCormick Rd
Hunt Valley, Maryland 21031

Wireless Solutions Incorporated

 

Maryland

 

 

 

 

 

Global Logistics Center
11126 McCormick Rd
Hunt Valley, Maryland 21031

 

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

Prior Names and Prior Chief Executive Offices

 

None.

 

--------------------------------------------------------------------------------


 

ANNEX I

 

Form of Assumption Agreement

 

THIS ASSUMPTION AGREEMENT, dated as of [     ] (this “Assumption Agreement”), is
made by [NAME OF NEW SUBSIDIARY], a [state of organization / incorporation]
[type of entity] (the “Additional Grantor”), in favor of SUNTRUST BANK, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Secured Parties (as defined in the Guaranty and Security Agreement referred to
below).  All capitalized terms not defined herein shall have the meanings
assigned to them in the Guaranty and Security Agreement.

 

WHEREAS, TESSCO TECHNOLOGIES INCORPORATED, a Delaware corporation (the
“Parent”), the Subsidiaries of Parent from time to time party thereto as
“Borrowers,” the lenders from time to time parties thereto, the issuing bank
party thereto, and the Administrative Agent have entered into a Credit
Agreement, dated as of June 24, 2016 (as the same may be amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Parent and certain of its
Subsidiaries have entered into the Guaranty and Security Agreement, dated as of
June 24, 2016 (as amended, restated, supplemented, or otherwise modified from
time to time, the “Guaranty and Security Agreement”), in favor of the
Administrative Agent for the benefit of the Secured Parties;

 

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guaranty and Security Agreement; and

 

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guaranty and Security
Agreement;

 

NOW, THEREFORE, it is agreed:

 

SECTION 1.                         Guaranty and Security Agreement.  By
executing and delivering this Assumption Agreement, the Additional Grantor, as
provided in Section 10.14 of the Guaranty and Security Agreement, hereby becomes
a party to the Guaranty and Security Agreement as a Grantor thereunder with the
same force and effect as if originally named therein as a Grantor and, without
limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Grantor thereunder and expressly grants to the
Administrative Agent, for the benefit of the Secured Parties, a security
interest in all Collateral now owned or at any time hereafter acquired by such
Additional Grantor to secure all of such Additional Grantor’s obligations and
liabilities thereunder.  The information set forth in Schedule A hereto is
hereby added to the information set forth in Schedules 1 through 9 to the
Guaranty and Security Agreement.  The Additional Grantor hereby represents and
warrants that each of the representations and warranties contained in Article V
of the Guaranty and Security Agreement is true and correct on and as of the date
hereof (after giving effect to this Assumption Agreement) as if made on and as
of such date.

 

SECTION 2.                         Governing Law.  THIS ASSUMPTION AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED, AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW
PRINCIPLES THEREOF EXCEPT FOR SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) OF THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

 

[NAME OF ADDITIONAL GRANTOR]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Acknowledged and Agreed to as of the date hereof:

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

SUNTRUST BANK

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------